 1 Elliot Gale (State Bar No. 263326)
   egale@gajplaw.com
 2 Gale, Angelo, Johnson, & Pruett, P.C.
   1430 Blue Oaks Blvd., Ste. 250
 3 Roseville, California 95747
   Telephone: 916-290-7778
 4 Facsimile: 916-721-2767
 5 Attorneys for Plaintiff
   Lynn Diggs
 6
 7
                                   UNITED STATES DISTRICT COURT
 8
               EASTERN DISTRICT OF CALIFORNIA — SACRAMENTO DIVISION
 9
10
     LYNN DIGGS,                                          Case No.: 2:18-cv-00227-MCE-DB
11
                    Plaintiff,
12                                                           ORDER OF DISMISSAL
13           vs.

14 EXPERIAN INFORMATION SOLUTIONS,
   INC., et. al.
15               Defendants.
16
17
            Pursuant to the stipulation of the Parties, Experian Information Solutions, Inc. is dismissed
18
     with prejudice and each party shall bear its own attorneys’ fees and costs. The matter having now
19
     been concluded in its entirety, the Clerk of Court is directed to close the file.
20
            IT IS SO ORDERED.
21
     Dated: November 25, 2019
22
23
24
25
26
27
28

                                                         1
                                              ORDER OF DISMISSAL
